Judgment unanimously affirmed. Memorandum: Supreme Court properly denied defendant’s request for a missing witness charge. Testimony from those additional witnesses would have been cumulative (see, People v Gonzalez, 68 NY2d 424, 428; People v Early, 266 AD2d 881, 881-882, lv denied 94 NY2d 918). We reject defendant’s further contention that the court erred in excluding hearsay testimony. The testimony concerned a “recalled or recast description of events that were observed in the recent past,” and thus did not fall within the present sense impression exception to the hearsay rule (People v Vasquez, 88 NY2d 561, 575). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Assault, 2nd Degree.) Present — Pigott, Jr., P. J., Hurlbutt, Kehoe and Lawton, JJ.